
	
		I
		112th CONGRESS
		1st Session
		H. R. 1937
		IN THE HOUSE OF REPRESENTATIVES
		
			May 23, 2011
			Mr. Gonzalez (for
			 himself, Mr. Brady of Pennsylvania,
			 and Ms. Zoe Lofgren of California)
			 introduced the following bill; which was referred to the
			 Committee on House
			 Administration
		
		A BILL
		To amend the Help America Vote Act of 2002 to improve the
		  operations of the Election Assistance Commission, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 EAC Improvements Act of 2011.
		2.Reauthorization
			 of Commission
			(a)ReauthorizationSection 210 of the Help America Vote Act of
			 2002 (42 U.S.C. 15330) is amended by striking for each of the fiscal
			 years 2003 through 2005 and inserting for each of the fiscal
			 years 2012 through 2016.
			(b)Treatment of
			 commission in same manner as federal election commission for purposes of
			 paperwork reduction actSection 3502(1) of title 44, United
			 States Code, is amended—
				(1)by redesignating subparagraphs (B), (C),
			 and (D) as subparagraphs (C), (D), and (E); and
				(2)by inserting after
			 subparagraph (A) the following new subparagraph:
					
						(B)the Election Assistance
				Commission;
						.
				3.Requiring states
			 to participate in post-general election surveys
			(a)RequirementTitle III of the Help America Vote Act of
			 2002 (42 U.S.C. 15481 et seq.) is amended by inserting after section 303 the
			 following new section:
				
					303A.Requiring
				participation in post-general election surveys
						(a)RequirementEach State shall furnish to the Commission
				such information as the Commission may request for purposes of conducting any
				post-election survey of the States with respect to the administration of a
				regularly scheduled general election for Federal office.
						(b)Effective
				dateThis section shall apply with respect to the regularly
				scheduled general election for Federal office held in November 2012 and any
				succeeding
				election.
						.
			(b)Conforming
			 amendment relating to enforcementSection 401 of such Act (42
			 U.S.C. 15511) is amended by striking and 303 and inserting
			 303, and 303A.
			(c)Clerical
			 amendmentThe table of contents of such Act is amended by
			 inserting after the item relating to section 303 the following new item:
				
					
						Sec. 303A. Requiring participation in
				post-general election
				surveys.
					
					.
			4.Determining
			 extent to which disabled individuals have access to polling places
			(a)Ongoing surveys
			 of compliance with ADAIn accordance with section 241 of the Help
			 America Vote Act of 2002 (42 U.S.C. 15381), not later than 180 days after the
			 date of the regularly scheduled general election for Federal office held in
			 November 2012 and each succeeding regularly scheduled general election for
			 Federal office, the Election Assistance Commission, shall, with the assistance
			 of the Comptroller General, conduct and publish a survey of each polling place
			 used for the election to determine the percentage of such polling places that
			 were in compliance with the standards applicable to such locations under the
			 Americans With Disabilities Act of 1990.
			(b)Evaluation of
			 need To continue surveysAt
			 the time the Election Assistance Commission publishes the results of the survey
			 conducted under subsection (a) with respect to the regularly scheduled general
			 election for Federal office held in November 2020, the Commission shall
			 evaluate and make a recommendation to Congress regarding whether the percentage
			 of polling places in compliance with the standards applicable to such locations
			 under the Americans With Disabilities Act of 1990 has increased to such an
			 extent that there is no longer a need to conduct surveys under subsection (a)
			 with respect to subsequent elections.
			5.Establishment of
			 procedures and fee schedules for conducting testing of voting equipment
			 hardware and software; payment of user fees for compensation of accredited
			 laboratories
			(a)In
			 GeneralSection 231(b) of the
			 Help America Vote Act of 2002 (42 U.S.C. 15371(b)) is amended by adding at the
			 end the following new paragraphs:
				
					(3)Procedures for
				conducting testing; payment of user fees for compensation of accredited
				laboratories
						(A)Establishment of
				escrow accountThe Commission
				shall establish an escrow account (to be known as the Testing Escrow
				Account) that will serve as the exclusive source for making payments to
				accredited laboratories for the costs of the testing carried out in connection
				with the certification, decertification, and recertification of voting system
				hardware and software.
						(B)Schedule of
				feesIn consultation with the
				accredited laboratories, the Commission shall establish and regularly update a
				schedule of fees for the testing carried out in connection with the
				certification, decertification, and recertification of voting system hardware
				and software, based on the reasonable costs expected to be incurred by the
				accredited laboratories in carrying out the testing for various types of
				hardware and software.
						(C)Requests and
				payments by manufacturersA
				manufacturer of voting system hardware and software may not have the hardware
				or software tested by an accredited laboratory under this section
				unless—
							(i)the manufacturer
				submits a detailed request for the testing to the Commission;
							(ii)the request provides sufficient information
				for the Commission to determine the applicable fee for the testing under the
				schedule established and in effect under subparagraph (B);
							(iii)the Commission
				approves the request; and
							(iv)the manufacturer
				pays to the Commission, for deposit into the Testing Escrow Account established
				under subparagraph (A), the applicable fee for the testing.
							(D)Selection of
				laboratoryUpon approving a request for testing and receiving the
				payment from a manufacturer required under subparagraph (C), the Commission
				shall select at random (to the greatest extent practicable), from all
				laboratories which are accredited under this section to carry out the specific
				testing requested by the manufacturer, an accredited laboratory to carry out
				the testing.
						(E)Payments to
				laboratoriesUpon determining
				that a laboratory selected to carry out testing pursuant to subparagraph (D)
				has completed the testing in accordance with the approved request, the
				Commission shall make a payment to the laboratory from the Testing Escrow
				Account established under subparagraph (A) in an amount equal to the applicable
				fee paid by the manufacturer under subparagraph (C)(iv).
						(4)Dissemination of
				additional information on accredited laboratories
						(A)List of
				accredited laboratoriesThe Commission shall maintain and publish
				an updated list of all accredited laboratories under this section.
						(B)Information on
				status of laboratoriesIn
				addition to updating the list maintained and published under subparagraph (A),
				the Commission shall promptly notify Congress, the chief State election
				official of each State, and the public whenever—
							(i)the Commission
				revokes, terminates, or suspends the accreditation of a laboratory under this
				section;
							(ii)the Commission
				restores the accreditation of a laboratory under this section which has been
				revoked, terminated, or suspended; or
							(iii)the Commission
				has credible evidence of a significant security failure at an accredited
				laboratory.
							(C)Information on
				testingUpon completion of
				the testing of a voting system under this section, the Commission shall
				promptly disseminate to the public the identification of the laboratory which
				carried out the
				testing.
						.
			(b)Conforming
			 AmendmentsSection 231 of such Act (42 U.S.C. 15371) is further
			 amended—
				(1)in subsection
			 (a)(1), by striking testing, certification, and all that follows
			 and inserting the following: testing of voting system hardware and
			 software by accredited laboratories in connection with the certification,
			 decertification, and recertification of the hardware and software for purposes
			 of this Act.;
				(2)in subsection
			 (a)(2), by striking testing, certification, and all that follows
			 and inserting the following: testing of its voting system hardware and
			 software by the laboratories accredited by the Commission under this section in
			 connection with certifying, decertifying, and recertifying the hardware and
			 software.;
				(3)in subsection
			 (b)(1), by striking testing, certification, decertification, and
			 recertification and inserting testing; and
				(4)in subsection (d),
			 by striking testing, certification, decertification, and
			 recertification each place it appears and inserting
			 testing.
				(c)Deadline for
			 Establishment of Escrow Account and Schedule of FeesThe Election
			 Assistance Commission shall establish the Testing Escrow Account and schedule
			 of fees described in section 231(b)(3) of the Help America Vote Act of 2002 (as
			 added by subsection (a)) not later than January 1, 2012.
			6.Studies of
			 methods to reduce costs of administering elections
			(a)Analysis of
			 factors affecting costs of administering electionsThe
			 Election Assistance Commission shall conduct a study analyzing various factors
			 that affect the costs to States and units of local government of administering
			 elections for Federal office, including the following specific factors:
				(1)The durability of
			 the equipment used in voting systems.
				(2)The extent to
			 which States and units of local government must replace existing systems
			 because such systems are not capable of using enhanced software or are not
			 capable of being upgraded in a cost-effective manner.
				(3)The lack of
			 competition among vendors and manufacturers of the equipment used in voting
			 systems because of consolidation in the voting system industry.
				(b)Recommendations
			 for steps To reduce costsThe Commission shall include in the
			 study conducted under this section such recommendations as the Commission shall
			 consider appropriate to reduce the costs incurred by States and units of local
			 government in administering elections for Federal office, including
			 recommendations for legislative action by Congress or the States.
			(c)DeadlineNot
			 later than 180 days after the date of the enactment of this Act, the Commission
			 shall submit the study conducted under this section to Congress.
			7.Study of methods
			 for increasing efficiency and cost-effectiveness of election assistance
			 commission
			(a)StudyThe
			 Comptroller General shall conduct a study of the administrative operations of
			 the Election Assistance Commission, and shall include in the study an analysis
			 of various methods for increasing the efficiency and cost-effectiveness of such
			 operations.
			(b)Deadline;
			 reportNot later than 90 days after the date of the enactment of
			 this Act, the Comptroller General shall submit to Congress a report on the
			 study conducted under subsection (a), and shall include in the report such
			 recommendations as the Comptroller General considers appropriate.
			(c)Participation of
			 Election Assistance CommissionThe Election Assistance Commission
			 shall provide the Comptroller General with such assistance as the Comptroller
			 General may require to carry out this section.
			
